IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JAMES M. TAYLOR, JR.,

Plaintiff,
v. Civil Action No. 3:18CV638
DR. M. BROOKS, et al.,

Defendants.

MEMORANDUM OPINION

Plaintiff, a federal inmate proceeding pro se and in forma pauperis, filed this 42 U.S.C.
§ 1983 action. By Memorandum Order entered on March 4, 2019, the Court directed Plaintiff to
file a particularized complaint and provided him with detailed instructions on what that
particularized complaint must contain. On March ll, 2019, the Court received a brief
“Memorandum Response” that failed to comply with the instructions of the Court in its March 4,
2019 Memorandum Order. Accordingly, by Memorandum Order entered on March 21 , 2019,
the Court directed Plaintiff to tile a second particularized complaint within fourteen (14) days of
the date of entry thereof. The Court warned Plaintiff that the failure to submit the particularized
complaint Would result in the dismissal of the action.

More than fourteen (14) days have elapsed since the entry of the March 21, 2019
Memorandum Order. Plaintiff failed to submit a second particularized complaint or otherwise
respond to March 21, 2019 Memorandum Order. Accordingly, the action will be DISMISSED

WITHOUT PREJUDICE.

An appropriate order will accompany this Memorandum Opinion.

 

United States District udge

Date: VE,FR p: 5 i?i\?'i

Richmond, Virginia

